Citation Nr: 0120110	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for a skin disorder, 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
June 1971.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The RO confirmed and continued a 10 percent 
rating for a skin disorder classified as psoriasis with 
associated tinea manum and onychomycosis of the hands and 
feet.

A video conference hearing was held before the undersigned 
Member of the Board in June 2001.  A transcript of the 
hearing is of record.


FINDING OF FACT

Psoriasis with associated tinea manum and onychomycosis is 
manifested primarily by dystrophy of the fingernails and 
toenails and by exfoliative changes of the skin of the hands 
and feet; the skin disorder is not productive of exudation or 
constant itching, extensive lesions, or marked disfigurement.


CONCLUSION OF LAW

A rating in excess of 10 percent for a skin disorder is not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) codified at 38 U.S.C.A. § 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran was treated 
for pitting, ridging, and thickening of the fingernail 
plates, accompanied by an erythematous, papular rash of the 
right hand.  The diagnosis was paronychia.  An additional 
tentative diagnosis was psoriasis of the hands and tinea 
pedis.  

Of record are postservice medical reports, dated from 1972 to 
1981, from VA and private medical sources.  They reflect the 
veteran's evaluation or treatment for a skin condition.  

A private physician, who examined the veteran in March 1976, 
observed that both palms and soles were extensively involved 
with cracked, red thickened skin and disintegration of four 
of the nails.  It was the physician's assessment that 
psoriasis, although limited to the hands and feet, was severe 
and disfiguring and probably interfered with manual 
dexterity.  However, the physician pointed out that the 
condition might improve with extensive local therapy.  

VA examination in July 1980 disclosed that the skin of the 
hands and feet was quite dry and scaly.  Several fingernails 
and toenails were thickened, brittle and eroded.  The 
diagnosis was psoriasis of the hands and feet.

A private physician related that the veteran had been 
evaluated in January 1981 and February 1981 for chronic 
dermatitis involving the hands and fingernails.  It was found 
that the veteran had moderate scaling and erythema involving 
the palmar surface of both hands.  There was marked dystrophy 
with subungual keratosis and onycholysis involving the right 
thumbnail and second, third and fourth nails.  There was 
marked dystrophy and onycholysis involving the left thumbnail 
and left middle fingernail.  The veteran's present treatment 
included systemic Griseofulvin and various topical agents.  
He had shown some improvement at the present time.  The 
diagnoses were psoriasis (previously followed by VA for this 
problem-no definite clinical evidence at this time); and 
tinea manum and onychomycosis.  

A statement in support of the current claim was received from 
the veteran in March 2000.  He reported that, during the 
winter months, his hands and the bottoms of his feet were dry 
and scaly; during the summer months, they were red, blistery 
and itchy.

A VA examination of the skin was performed in February 1999.  
The veteran stated that he had no fingernails or toenails and 
that the skin of the hands broke down and became blistered 
and dry.  He remarked that his skin was scaling, and that he 
had scaling, dry skin on the plantar surfaces of the feet and 
on the palms.  He indicated that his nails were deformed.  He 
stated that there was no treatment for his skin condition and 
noted that he was not taking any medications for his skin 
condition at the present time.  Clinical inspection revealed 
that the veteran had dry, scaly lesions of the hands.  He had 
fungal changes of the toes and fingernails.  Good range of 
motion was noted.  The diagnoses were psoriasis; and, per 
patient report, tinea manum.

A video conference hearing was held in June 2001 before the 
undersigned Board Member.  In testimony, the veteran 
emphasized that he had "good days" and "bad days" with his 
skin condition, and remarked that his VA skin examination had 
been conducted on a "good day."  He pointed out that "bad 
days" were manifested by blistering, cracking, flaking and 
peeling of the skin of the hands and feet.  He stated that he 
had not received treatment for the skin condition for the 
past few years.  The veteran noted that his skin condition 
was marked by intermittent periods of flare-up and 
quiescence.  He indicated that the skin condition was worse 
in hot weather.  He related that he never lost time from work 
because of the skin condition.  The veteran stated that he 
had no fingernails or toenails, explaining further that only 
half of each toenail remained and that he had discoloration 
of the toenails, as well as thickening and scarring of the 
fingernails.


II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case furnished the veteran, the RO has notified the veteran 
of the information and evidence necessary to substantiate his 
claim.  Pertinent post-service medical records have been 
associated with the record, and the veteran has undergone 
examination in connection with the claim on appeal.  There is 
no indication that additional evidence exists and can be 
obtained on the issue here in question.  Adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1995).  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).

A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

A review of the record shows that the veteran has a skin 
condition which has been attributed to tinea manum, 
onychomycosis, and psoriasis.  Examinations throughout the 
years have confirmed that the skin condition is confined to 
the hands and feet.  Tinea manum, onychomycosis, and 
psoriasis are rated on the basis of eczema.  The RO has 
assigned a 10 percent rating for the veteran's skin 
condition.

The most recent VA examination for rating purposes, in 
February 1999, showed that lesions of the veteran's hands 
were dry and scaly.  There was no indication that there was 
any exudation, i.e., seepage of fluid, from any of the 
lesions.  Lesions and/or fungal changes continue to be 
confined to the hands and feet-the veteran's skin condition 
does not involve a more extensive area of the body.  The 
veteran did not indicate that he experiences constant 
itching, and the examiner did not make reference to clinical 
signs of constant itching.  In fact, in a statement in 
support of the current claim, the veteran specified that 
itching occurred primarily during the summer months.  The 
Board finds it noteworthy that the veteran has not received 
treatment for his skin condition in recent years.  

Careful note has been taken of the veteran's contentions 
regarding manifestations of his skin condition, including 
decomposition of the fingernails and toenails.  Indeed, the 
medical evidence demonstrates that he has erosive changes of 
the fingernails and toenails, but this manifestation of his 
skin condition is confirmed to the hands and feet.  Moreover, 
the currently assigned 10 percent rating includes 
manifestations of exfoliation, and so contemplates the 
reported cracking, flaking and peeling of the skin; however, 
as with erosive changes of the toenails and fingernails, 
exfoliation is confined to the hands and feet.  Neither the 
exfoliation of the skin nor the erosive changes of the 
fingernails or toenails involves an extensive area of the 
body.  There is no indication from clinical findings to 
substantiate reported blistering of the skin.  

The Board has also taken note of the veteran's contention 
that he was examined on what happened to be a "good day" 
for his skin condition.  The Board emphasizes that the 
currently assigned 10 percent rating for the veteran's skin 
condition reflects the extent of overall impairment as best 
as can be determined on the current record.  Should he have a 
flare-up of his condition, he is encouraged to present 
himself to a VA facility to document such manifestations.  
This fact was pointed out to him at the hearing.  (T-7).

The current medical evidence does not establish that the 
veteran's skin condition produces exudation, constant 
itching, extensive lesions, or marked disfigurement.  Absent 
such findings, no basis is provided for assignment of the 
next higher rating of 30 percent for a skin condition on the 
basis of eczema.  

For all the foregoing reasons, the claim for a higher 
evaluation for a skin disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

Entitlement to an increased rating for a skin disorder is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

